                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     (at London)

  UNITED STATES OF AMERICA,                         )
                                                    )
          Plaintiff,                                )    Criminal Action No. 6:17-CR-062-CHB-HAI-1
                                                    )
  v.                                                )
                                                    )         ORDER ADOPTING
  WILLIE J. ROWAN,                                  )    RECOMMENDED DISPOSITION ON
                                                    )          COMPETENCY
          Defendant.                                )

                                       ***    ***       ***   ***

       This matter is before the Court on the Recommended Disposition filed by United States

Magistrate Judge Hanly A. Ingram [R. 53]. The Recommended Disposition addresses whether

Defendant Willie J. Rowan is competent to face further proceedings in this matter pursuant to 18

U.S.C. §§ 4241 and 4247(d).

       After receipt and circulation of the competency evaluation (“the Report”) conducted by

forensic psychologist Judith “Betsy” Campbell, Ph.D., Magistrate Judge Ingram held a hearing

pursuant to 18 U.S.C. §§ 4241 and 4247(d) [R. 50]. At this hearing, the parties stipulated to the

admissibility of the Report by Dr. Campbell, as well as to her qualifications. [R. 52] Both parties

also waived the introduction of other proof and the right to examine or cross-examine Dr.

Campbell. Id. Neither party offered any other evidence into the record. Id.

       Following this hearing, Magistrate Judge Ingram concluded that Dr. Campbell accurately

applied the competency principles of Dusky v. United States, 363 U.S. 402 (1960) (per curiam)

to determine that the Defendant is “able to understand the nature and consequences of the

proceedings against him and to assist properly in his own defense.” [R. 53, at p. 7] Specifically,


                                               -1-
Judge Ingram noted from the Report that “Defendant demonstrated a thorough understanding of

the court process, his criminal charges, and possible consequences of prosecution and conviction,

and he ‘was able to engage in discussions with the examiner which suggests he is able to

participate in preparing his defense and understands the crime he is alleged to have committed.’”

Id. at pp. 5-6, (citing [R. 51 at p. 6]). Based on these findings, Magistrate Judge Ingram

recommended that this Court find Defendant Willie J. Rowan competent to face further

proceedings in this matter. [R. 53, at p. 7] In this case, further proceedings against the Defendant

include sentencing proceedings.

       Generally, this Court must make a de novo determination of those portions of the

Recommended Disposition to which objections are made. 28 U.S.C. § 636(b)(1). When no

objections are made, this Court is not required to “review . . . a magistrate’s factual or legal

conclusions, under a de novo or any other standard . . . .” See Thomas v. Arn, 474 U.S. 140, 151

(1985). Parties who fail to object to a Magistrate Judge’s Recommended Disposition are also

barred from appealing the District Court’s Order adopting that Recommended Disposition.

United States v. White, 874 F.3d 490, 495 (6th Cir. 2017); United States v. Walters, 638 F.2d

947, 949- 50 (6th Cir. 1981).

       Judge Ingram’s Recommended Disposition advised the parties that any objections must

be filed within eight (8) days. [R. 53 at p. 7] The time to file objections has passed, and neither

party has filed any objections to the Recommended Disposition nor sought an extension of time

to do so. See id.; Fed. R. Crim P. 59(b). Nevertheless, this Court has examined the record, and

agrees with the Magistrate Judge’s Recommended Disposition.

       Accordingly, and the Court being otherwise sufficiently advised,

IT IS HEREBY ORDERED as follows:



                                                 -2-
       1.        The Magistrate Judge’s Recommended Disposition [R. 53] is ADOPTED as the

Opinion of this Court.

       2.        The Court FINDS that Defendant Willie J. Rowan is competent to face further

proceedings in this matter.

       3.        In order to proceed under the Sentencing Reform Act, it is further ORDERED as

follows:

       4.        Sentencing proceedings are set in this case on Tuesday, April 23, 2019 at the

hour of 11:00 a.m. before the Honorable Claria Horn Boom, United States District Judge, at the

United States Courthouse in London, Kentucky.

       5.        All other deadlines in the Court’s Sentencing Order [R. 29] shall be relative to

this new date.

       This the 24th day of January, 2019.




                                                 -3-
